         Case 1:15-cr-00364-WHP Document 83 Filed 03/08/21 Page 1 of 1




                                           March 8, 2021

The Honorable William H. Pauley III
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

                               Re:    United States v. Shawn Olszewski
                                      15-Cr-364 (WHP)
Dear Judge Pauley,

        I represent Shawn Olszewski and write with the consent of the government to respectfully
request that the Court modify Mr. Olszewski’s conditions of supervised release to include a public
law placement. Mr. Olszewski will be released tomorrow from the Metropolitan Correctional Center
(“MCC”) to begin his term of post-release supervision in case 15-Cr-364 (WHP). Mr. Olszewski’s
support system, family and job are all located in the Northern District of New York. However, I was
informed today that the Northern District of New York Probation Department has denied Mr.
Olszewski’s release plan to reside at his brother’s residence. The Southern District of New York
Probation Department has informed me that the Northern District of New York Probation
Department will nonetheless agree to supervise Mr. Olszewski if he temporarily resides at the
Horizon House Residential Reentry Center in Albany, New York, while he arranges housing and
requested that I seek a modification of his conditions of supervised release to include a public law
placement. Accordingly, I respectfully request that the Court modify Mr. Olszewski’s special
conditions of supervised release to include the following:

You must reside in a Residential Reentry Center (RRC) for 120 days or until such time as you find
adequate housing approved by the Probation Department. Pursuant to Public Law 91-492, you shall
reside at the RRC for a period not to exceed 120 days; this special condition for 120 days placement
shall expire prior thereto should the supervisee find adequate housing approved by the Probation
Department. During the time you reside at the facility, you must abide by all the rules and
regulations of the Residential Re-Entry Center; all passes for leave must be approved by the
Probation Department. The supervisee’s contribution toward the cost of subsistence is waived.

       I thank the Court for its time and consideration.

     Application granted.                                     Respectfully submitted,

                                                              /s/
                                                              ___________________
                                                              Carla Sanderson




           March 8, 2021
